Citation Nr: 0001571	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

By rating decision in May 1994, service connection was 
granted for PTSD.  This appeal arises from the June 1998 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that granted the veteran a temporary total rating 
based on hospitalization effective from March 24, 1998 
followed by the assignment of a 50 percent schedular rating 
from June 1, 1998.  A Notice of Disagreement was filed in 
June 1998 and a Statement of the Case was issued in July 
1998.  A substantive appeal was filed in July 1998 with a 
request for a hearing at the RO before a local hearing 
officer.  In October 1998, the above-mentioned RO hearing was 
held.   


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD is 
plausible.

2. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3.  The veteran's PTSD results in total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim concerning 
an increased rating for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The Department of Veterans Affairs has satisfied its duty 
to assist the veteran.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1999).

3.  An evaluation of 100 percent for PTSD is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's DD Form 214 indicates that he served in Vietnam 
and was awarded the Combat Infantry Badge.  His only service-
connected disability is PTSD.

By a May 1994 rating decision, the RO, in pertinent part, 
granted service connection for PTSD, and assigned a 30 
percent rating for this condition, effective from September 
1993.

In April 1998, the veteran wrote to the VA and indicated that 
he had been hospitalized for his PTSD.

A report of VA hospitalization from March to May 1998 is of 
record.  On admission, the veteran presented a history 
consistent with chronic PTSD in severe exacerbation.  On 
mental status examination, he appeared aloof, withdrawn, 
tense and anxious.  He reported hearing voices or something 
related to Vietnam, making him upset, paranoid and isolated 
most of the time.  He also reported reliving experiences such 
as constant intrusive recollections and thoughts and reported 
emotional avoidance, numbness and phobias.  He was hesitant 
to speak to others.  He indicated that, at times, his 
depression related to intrusive thoughts was so severe at 
times that he thought of killing himself.  He exhibited 
irrational fears, guarded affect and paranoid ideations with 
frequent checking and looking back over his shoulders.  He 
was hypersensitive to loud noises.  Startle response was 
noted to loud noises.  He was hypervigilant.  Affect was sad 
and flat while talking about his experiences in Vietnam.  He 
appeared anhedonic and pessimistic about the future.  He 
denied current thoughts of hurting himself or others.

On VA hospital discharge, his symptoms were still noted to be 
severe and persistent.  He was in good control of self and 
reality.  He exhibited no violent thoughts or severe 
depression.  He was oriented times three with intact 
attention, concentration and memory.  While the veteran was 
reported to be competent, it was noted he was unemployable 
due to severe, chronic and persistent symptoms of PTSD.

Records of outpatient treatment at the VA during June 1998 
show continuing treatment for PTSD.  It was reported that the 
veteran's PTSD was marked by poor coping skills and impaired 
level of functioning; i.e., depression, intrusive thoughts, 
anger and nightmares.  He had social isolation due to PTSD.  

In July 1998, a licensed clinical psychologist with a Ph.D. 
degree who is employed by the VA reported that he had treated 
the veteran for several years.  He reported that the veteran 
was inflexible and inefficient, with a reduced persistence 
and pace.  This was especially evident when severe anxiety, 
anger or irritability was present.  During such periods, the 
veteran experienced depression, extreme social withdrawal and 
angry acting out.  The emotional peaks made cognitive 
functioning such as memory, concentration, attention, 
comprehension and judgment unreliable and unpredictable.  
These symptoms would make it very difficult for the veteran 
to function on any regular, day to day, full-time job.  

In October 1998, the veteran appeared for a hearing before 
the RO.  He reported, among other things, having panic 
attacks, two to three times per week.  He indicated he lived 
alone and had very few friends.  He denied having any social 
life.  

In February 1999, a medical report was received from the VA 
clinical psychologist referred to above.  The veteran's 
symptoms were reported to be anxiety, depression, sleep 
disturbance, anger and irritability.  It was noted that he 
was medically retired from a civil service job.  The 
assessment was that the veteran's PTSD was chronic and severe 
and resulted in unemployability.  A GAF (General Assessment 
of Functioning) score was 45.


II. Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his PTSD are worse than evaluated by the 
RO.  He has thus stated a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The undersigned finds that the medical evidence of record is 
sufficient for an equitable determination in this case.  In 
view of the decision below, the veteran will not be 
prejudiced by not being afforded a current VA examination for 
rating purposes.  In addition, although the RO has not had 
the benefit to review a current VA medical record, the 
favorable action in this case again precludes any prejudice 
to him.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(1999) and are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                           
50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent is in order.  The evidence is at 
least in equipoise that the veteran has total occupational 
and social impairment.  This is confirmed by the hospital 
report and the reports of the VA clinical psychologist.  
Despite treatment, he continues to suffer from anxiety, 
depression, intrusive thoughts, anger and nightmares.  In 
addition, there is social isolation and thoughts of harming 
himself and others.  His memory is affected by his 
disability, and he suffers from paranoia.  There are reports 
of hearing voices.  In summary, his PTSD has so affected his 
daily activities as to be totally disabling.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted, 
subject to the applicable 


criteria governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



